Exhibit 10.2

FIFTH AMENDMENT TO MASTER REPURCHASE AGREEMENT

Dated as of October 12, 2018

Between:

PENNYMAC CORP., as a Seller

and

PENNYMAC OPERATING PARTNERSHIP, L.P., as a Seller

and

JPMORGAN CHASE BANK, N.A., as Buyer

The Parties have agreed to amend the Master Repurchase Agreement dated October
14, 2016 between them (the “Original MRA”, as amended by the First Amendment to
Master Repurchase Agreement dated May 23, 2017, the Second Amendment to Master
Repurchase Agreement dated July 31, 2017, the Third Amendment to Master
Repurchase Agreement dated October 13, 2017 and the Fourth Amendment to Master
Repurchase Agreement dated July 26, 2018 (the “Amended MRA”) and as amended
hereby and as further supplemented, amended or restated from time to time (the
“MRA”)), to extend the latest Termination Date and, in order to implement the
Parties’ agreement that henceforth Freddie Mac Small Balance Mortgage Loans and
Fannie Mae Small Mortgage Loans will not be eligible for purchase under the MRA,
delete the Freddie Mac Small Balance Loans and Fannie Mae Small Mortgage Loans
sublimit from the definition of Eligible Mortgage Loans (and appropriately
modify related provisions of that definition), and they hereby amend the Amended
MRA as follows.

All capitalized terms used in the Amended MRA and used, but not defined
differently, in this amendment have the same meanings here as there.

1.Definitions; Interpretation

A.The following definition is amended to read as follows:

“Termination Date” means the earliest of (i) the Business Day, if any, that
Sellers designate as the Termination Date by written notice given to Buyer at
least sixty (60) days (or, if Section 8(d) is applicable, thirty (30) days)
before such date, (ii) if a Change in Executive Management has occurred, the
Business Day, if any, that Buyer designates as the Termination Date by written
notice given to Sellers at least ninety (90) days before such date, (iii) the
date of declaration of the Termination Date pursuant to Section 12(b)(i), and
(iv) October 11, 2019.

B.Clauses (ii), (vi) and (xviii) of the definition of “Eligible Mortgage Loan”
are amended to read respectively as follows:

(ii)that is either a Conventional Conforming Loan, a Government Loan or a Jumbo
Loan;

1

 

--------------------------------------------------------------------------------

 

(vi)that has a scheduled Repurchase Date not later than the following number of
days after the Purchase Date for the initial Transaction to which that Mortgage
Loan was subject:

Type of Mortgage Loan

Number of days

Aged Loan

75

Conventional Conforming Loan

60

Government Loan

60

Jumbo Loan

60

(xviii)(Reserved)

(The remainder of this page is intentionally blank; counterpart signature pages
follow)

2

 

--------------------------------------------------------------------------------

 

As amended hereby, the Amended MRA remains in full force and effect, and the
Parties hereby ratify and confirm it.

 

JPMORGAN CHASE BANK, N.A.

 

 

 

By:

 

/s/ Lindsay R. Schelstrate

 

 

Lindsay R. Schelstrate

 

 

Authorized Officer

 

PennyMac Corp.

 

 

 

By:

 

/s/ Pamela Marsh

 

 

Pamela Marsh

 

 

Managing Director, Treasurer

 

PennyMac OPERATING PARTNERSHIP, L.P.

By:

 

PennyMac GP OP, Inc.,

 

 

its general partner

 

 

 

 

 

 

 

By:

 

/s/ Pamela Marsh

 

 

 

 

Pamela Marsh

 

 

 

 

Managing Director, Treasurer

 

 